Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	This Non-Final office action is in response to the application filed on December 14, 2020 and the response to the Election/Restriction requirement received on October 11, 2022.

Election/Restrictions
Applicant’s election without traverse of Claims 1-9 in the reply filed on October 11, 2022 is acknowledged.

Claims 10-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species B, C, and D, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 11, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-9  are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis.  Claim 1 recites the limitations of calculating an insurance premium for a firearm and related equipment purchased by a buyer, the method comprising: receiving information of the buyer; collecting data from one or more databases about the buyer in response to the received information; and calculating the insurance premium based on a type of the firearm and the collected data.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Calculating an insurance premium recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The computer in Claim 1 is just applying generic computer components to the recited abstract limitations.  (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite a computer in Claim 1. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Applicant’s specification para. [0014, 0017] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-9 further define the abstract idea that is present in independent claim 1  and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-9  are directed to an abstract idea.  Thus, the claims 1-9 are not patent-eligible.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pat. No. 6,615,181 (Segal ‘181) in view of “ArmsCare Plus Firearms Insurance” (ArmsCare).

 	Re Claim 1:  Segal ‘181 discloses a method of calculating an insurance premium, the method comprising: receiving information of the buyer by a computer (abstract; Figures 1, 2, 5); collecting data from one or more databases about the buyer by the computer in response to the received information (Figures 1 & 2); and calculating the insurance premium based on the collected data (column 8, lines 44-62).

	Segal ‘181 discloses the system substantially as claimed with the exception of including calculating an insurance premium for a firearm and related equipment purchased by a buyer; and that calculating the insurance premium based on a type of the firearm.  However, ArmsCare discloses offering insurance to gun owners and calculating a premium based on a type of firearm (paragraphs 3-5).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method of Segal ‘181, in view of the teachings of ArmsCare, to include firearms insurance for the basic reason of combining known systems to yield the predictable result of providing comprehensive coverage.

Re Claim 2:  Segal ‘181 in view of ArmsCare disclose the method in supra, including that receiving the information of the buyer comprises: displaying on a display device a form by the computer; and filling the form by the buyer (Segal ‘181: Figures 41-44).

Re Claim 4:  Segal ‘181 in view of ArmsCare disclose the method in supra, including that collecting data comprises: querying information data related to the buyer by the computer using one or more search engines; and verifying at least a portion of the obtained information of the buyer with the queried information data (column 12, lines 20-53).

Re Claim 5:  Segal ‘181 in view of ArmsCare disclose the method in supra, including that the queried information data is obtained by accessing one or more servers disposed in a private website or a public website (Segal ‘181: column 12, lines 20-53).

Re Claim 6:  Segal ‘181 in view of ArmsCare disclose the method in supra, including further comprising: assessing a risk score by correlating at least a portion of the queried information data and a number of accessories associated with the firearm (ArmsCare: paragraph 3).

Re Claim 7:  Segal ‘181 in view of ArmsCare disclose the method in supra, including that the at least a portion of the queried information data comprises a social profile and a police record of the buyer (Segal ‘181: Figures 38a, 39a, e.g. third party data, historic data, demographic data, previous offenses).

Re Claim 8:  Segal ‘181 in view of ArmsCare disclose the method in supra, including that alerting the buyer of a change of the insurance premium based on the assessed risk score (Segal ‘181: column 7, line 40 – column 8, line 11; Table 4).

Re Claim 9:  Segal ‘181 in view of ArmsCare disclose the method in supra, including that displaying the insurance premium to the buyer; and receiving an agreement from the buyer (Segal ‘181: Figure 2).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Segal ‘181 in view of ArmsCare as applied to claims 1 ,2, and 4-9 above, and further in view of U.S. PGPub. No. 2013/0076507 (Petricoin, JR. ‘507).

Re Claim 3: Segal ‘181 in view of ArmsCare disclose the method in supra, with the exception of including that receiving the information of the buyer comprises: reading a QR code disposed on a credit card or identification card of the buyer.  Petricoin, JR. ‘507 discloses scanning a QR code disposed on an identification card (paragraph [0056]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method of Segal ‘181/ArmsCare, in view of the teachings of Petricoin, JR. ‘507, to include a scanner used to scan QR codes for the basic reason of combining known methods to yield the predictable result of being able to quickly enter information into a system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference A is cited on PTO-892 to disclose the state of the art at the time of invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039. The examiner can normally be reached Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsay Maguire
10/20/22
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693